DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Regarding claim 34, there is no antecedent basis for “the vertical slot.”


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 26, 27, 29, 31-33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Elmouelhi (US 20088/0269862) in view of Gerhardt (US 2011/0276049).
Regarding claims 21, 23, 27, 29 and 31, Elmouelhi discloses an actuation mechanism (fig. 9) for actuating a feature of a surgical instrument which comprises an actuator that rotates (264), a drive assembly that inputs rotation from the actuator and outputs rotation (270, 272, 274 and 276), an arm (280) with a hand (286) receiving the output and rotates (280) and slider attached to the arm which translates distally/proximally to actuate the feature (290). The drive assembly includes first (270) intermediate (274) and second gears (276). The actuation mechanism is disposed within a housing that has an assembly/feature extending distally therefrom (fig. 8). Elmouelhi does not disclose that the hand translates through a track that encircles the hand or the ratio of actuator rotation to arm rotation. Regarding the track, tracks are very common in the art and Applicant has not disclosed that using a track is critical or produces unexpected results. In fact, Elmouelhi discloses another element with a track (292). The purpose of using a track is at least to ensure a predictable and repeatable relationship between movable elements (a position that should be indisputable, but see the Conclusion for an example). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have provided any of the sliding elements of Elmouelhi with a track such as taught by Elmouelhi, including the hand, to produce the predictable result of ensuring the sliding elements maintain a predictable and repeatable range of motion. Retarding the ratios, ratios of rotation are part of every device which uses multiple rotating elements to translate motion and Applicant has not disclosed how a ratio of 1:3 or less produces an unexpected result. Gerhardt, for example, discloses a forceps device with rotating parts and teaches a ratio of 1:2 ([0025]). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to provide the device of Elmouelhi-Ibrahim with any commonly known ratio of actuator movement to feature movement, including 1:2 as taught by Gerhardt, that would produce the predictable result of allowing a user to actuate the device in a desired manner.
Regarding claims 35-38, if two elements move with respect to each other then which moves with respect to the other depends on the frame of reference. If the frame of reference is the drive assembly (or some part thereof), then the track moves relative to the drive assembly. The claims do not recite any other relationship between the track, the drive assembly and any other part of the instrument.
Regarding claims 26, 32 and 40, Elmouelhi further discloses a “linkage bar” (286) coupled between a free end portion of the arm and the slider such that the bar becomes part of the motion translation structure between the actuator and the feature. Alternatively, linkage bars are common in the art, as shown by Elmouelhi (e.g. fig. 6a, see also the other embodiments) and Applicant has not disclosed that using a linkage produces unexpected results. Therefore, before the application was filed, it would have been obvious to use any commonly known motion translation element, including linkage bar, that would produce the predictable result of allowing a user to translate a feature in a desired manner.
Regarding claim 33, unlike claim 25 this claim does not define “vertical” with respect to any other axis. The track can have any orientation in space including “vertical.”

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Elmouelhi and Gerhardt, further in view of Romero (US 2010/0076430).
Regarding claims 22 and 28, the device of Elmouelhi-Gerhardt does not disclose the use of pulleys and a belt as part of the drive assembly. However, Applicant has not disclosed that using pulleys and a belt produces an unexpected result. That Applicant has also claimed a mutually exclusive arrangement of the drive assembly including gears (see claim 23) suggests the opposite, that the common mechanical components are not of central importance. Romero further confirms this position, teaching that gears, pulleys/belts and sprocket/chain configurations can all be used for the translation of motion ([0035]).Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Elmouelhi-Ibrahim-Gerhardt with any commonly known drive assembly mechanism, including pulleys and belts as taught by Romero, that would produce the predictable result of allowing a user to operate the device in a desired manner.

Claims 24, 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Elmouelhi-Gerhardt, further in view of Griego (US 2002/0010485).
Regarding claims 24 and 30, the device of Elmouelhi-Gerhardt does not include a clutch between the actuator and drive assembly such that rotation can only be in one direction. However, it will be noted that the device of Elmouelhi-Ibrahim-Gerhardt uses one mechanism to extend the feature (264 in fig. 9 of Elmouelhi) and a different mechanism to retract the feature (288). Using clutches as one-way mechanisms is common in the art, as taught for example by Griego ([0011]). Therefore, before the application was filed, it would have been obvious to provide the device of Elmouelhi-Gerhardt with at least one one-way clutch as taught by Griego, anywhere in the system, including between the actuator and drive assembly, where it would produce the predicable result of allowing only one direction of movement of one element to move another element. 

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while actuation mechanisms for surgical instruments are legion the prior art does not disclose this particular combination of actuator, drive assembly, arm with hand, track and slider, and the relationships therebetween. 

 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the teaching that tracks may be used to maintain the relationship between movable elements, see for example paragraph [0031] of US 2011/0257681 to Reschke.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794